 1

 2

 3

 4

 5

 6                        UNITED STATES DISTRICT COURT

 7                      SOUTHERN DISTRICT OF CALIFORNIA
 8                     (HONORABLE CATHAN ANN BENCIVENGO)
 9
10 UNITED STATES OF AMERICA,
                                                  Case No. 19-CR-0706-CAB
11
          v.
12
                                                  ORDER ON JOINT MOTION TO
13 EDUARDO ESTRADA,                               CONTINUE SENTENCING
14 Defendant.

15

16

17        Upon joint motion filed and good cause shown, IT IS HEREBY ORDERED that

18 the joint motion to continue is granted. Sentence with Presentence Report for defendant,
19 EDUARDO ESTRADA, currently scheduled for June 4, 2021, at 9:30 a.m., shall be

20 continued to August 6, 2021, at 9:30 a.m.

21

22        IT IS SO ORDERED.

23
     Date: 6/2/2021                       _____________________________
24                                        HON. CATHY ANN BENCIVENGO
25                                        UNITED STATES DISTRICT JUDGE

26

27

28



30
